

EXECUTION VERSION














 




TERMINALING SERVICES AGREEMENT














--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




Article 1
Definitions and Construction
1


Article 2
Term
10


Article 3
Terminaling; Ancillary Services
10


Article 4
Custody, Title and Risk of Loss
14


Article 5
Specification and Contamination
15


Article 6
Condition and Maintenance of the Terminal and Additional Facilities
16


Article 7
Inspection, Access and Audit Rights
17


Article 8
Scheduling
18


Article 9
[Intentionally Omitted]
18


Article 10
Additional Comments
18


Article 11
Representations
20


Article 12
Insurance
21


Article 13
Force Majeure, Damage or Destruction
21


Article 14
Suspension of Refinery Operations
22


Article 15
Right of First Refusal
23


Article 16
Shutdown or Idling of Refinery
26


Article 17
Event of Default: Remedies Upon Event of Default
28


Article 18
Indemnification
29


Article 19
Limitation on Damages
31


Article 20
Confidentiality
31


Article 21
Choice of Law
32


Article 22
Assignment
32


Article 23
Notices
34


Article 24
No Waiver; Cumulative Remedies
35


Article 25
Nature of Transaction and, Relationship of Parties
35


Article 26
Arbitration Provision
35


Article 27
General
36









i

--------------------------------------------------------------------------------





Exhibit A
Ancillary Services Fees
Exhibit B
Product and Product Quality
Exhibit C
Nomination and Scheduling; Railcar Specifications
Exhibit D
Designated Refinery Assets
Exhibit E
Rail Spur Parcel
Exhibit F
Additional Facilities Capacity







ii

--------------------------------------------------------------------------------





TERMINALING SERVICES AGREEMENT
This Terminaling Services Agreement (this “Agreement”) is made and entered into
this 13th day of February, 2019 by and between PBF Holding Company LLC, a
Delaware limited liability company (the “Company”), Delaware City Terminaling
Company LLC, a Delaware limited liability company (the “Delaware Operator”), in
its capacity as the owner of the Delaware City Terminal, as defined below, and
in its capacity as the operator of the Additional Facilities (as hereinafter
defined) on behalf of Delaware City Refining Company LLC and CPI Operations LLC,
solely in its capacity as the owner and operator of the Thorofare Terminal, as
defined below, (the “New Jersey Operator” and together with the Delaware
Operator, the “Operator”) (each of the Company, the Delaware Operator and the
New Jersey Operator are referred to individually as a “Party” and the Company,
together with the Delaware Operator and/or the New Jersey Operator, dependent
upon the context, are collectively referred to as the “Parties”).
WHEREAS, the Delaware Operator owns and operates a double loop rail terminal
(the “Double Loop Terminal”) and a heavy crude oil unloading rack located in
Delaware City, Delaware (the “West Ladder Rack Terminal” and together with the
Double Loop Terminal, the “Delaware City Terminal”);
WHEREAS, the New Jersey Operator owns and operates a rail terminal located in
Thorofare, New Jersey (the “Thorofare Terminal”);
WHEREAS, the Delaware Operator and the Company previously entered into that
certain Amended and Restated Delaware City Rail Terminaling Services Agreement,
dated May 2, 2018 (the “Delaware City Rail TSA”), and the Amended and Restated
West Ladder Rack Terminaling Services Agreement, dated May 2, 2018 (the “West
Ladder Rack TSA,” and with the Delaware City Rail TSA, the “Existing TSAs”);
WHEREAS, the Parties desire through this Agreement to replace the Existing TSAs
upon the expiration thereof; and
WHEREAS, the Parties desire through this Agreement to record the terms and
conditions upon which the Operator shall serve as operator of the Additional
Facilities (as defined below) and provide terminaling services to the Company at
the Terminal on a non-exclusive basis and shall serve as operator of the
Terminal and bailee of all Products in the custody of the Operator and owned or
held by the Company or any Company Designee.
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:
Article 1Definitions and Construction.
Section 1.1    Definitions. For purposes of this Agreement, including the
foregoing recitals, the following terms shall have the meanings indicated below:






--------------------------------------------------------------------------------





“Acquisition Proposal” has the meaning specified in Section 15.3(a).
“Additional Facility” or “Additional Facilities” means, as applicable, any or
all of the following: (i) the facilities for unloading crude oil and ethanol at
the east rack, consisting of twenty-five (25) unloading areas located adjacent
to rail spurs 17, 18 and 19 (the “East Rack Facilities”); (ii) the facilities
for loading and unloading liquefied petroleum gas located adjacent to rail spurs
22 and 23, consisting of six (6) areas capable of unloading butane or loading
butane, propane or propylene (the “LPG Facilities”); (iii) the facilities for
loading benzene located adjacent to rail spurs 7 and 7W and consisting of four
(4) areas to load benzene (the “Benzene Loading Facilities”); and (iv) the
facilities for loading sulfur located adjacent to rail spur four (4), consisting
of three (3) areas to load molten sulfur (the “Sulfur Loading Facilities”), in
each case as located at Company’s Delaware City refinery and operated by the
Delaware Operator pursuant to the Operating Agreement.
“Adjustment” has the meaning specified in Section 3.6(a).
“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person and (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, the Company and
its subsidiaries (other than PBF Logistics LP and its subsidiaries), on the one
hand, and PBF Logistics LP and its subsidiaries (including the Operator), on the
other hand, shall not be considered Affiliates of each other.
“Agreement” has the meaning specified in the preamble to this document.
“Ancillary Services” means the services to be provided by the Operator to the
Company at the Terminal and the Additional Facilities that are set forth on
Exhibit A, as well as any other ancillary services requested in accordance with
Section 3.4.
“Ancillary Services Fees” means, for any month during the Term, the fees set
forth on Exhibit A, to be paid by the Company pursuant to Section 3.4 during
that month for Ancillary Services.
“Applicable Law” means any applicable statute, law, regulation, Environmental
Law, ordinance, rule, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision of, or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by, any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including all of the
terms and provisions of the applicable common law of such Governmental
Authority), as interpreted and enforced at the time in question.




2



--------------------------------------------------------------------------------




“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between the Operator, on the one hand, and the Company, on the other
hand, arising under or in connection with this Agreement.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F and 1
atmospheric pressure.
“bpd” means barrels per day.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, State
of New Jersey or the State of Delaware.
“Capital Expenditure” means any expenditure incurred to acquire or upgrade a
fixed asset owned or operated by the Operator.
“Change in Law” has the meaning specified in Section 3.6(a).
“Change of Control” means PBF Energy Company LLC or any of its majority owned
direct or indirect subsidiaries ceases to control the general partner of PBF
Logistics LP.
“Claimant” has the meaning specified in Article 26.
“Commencement Date” means January 1, 2022.
“Company” has the meaning specified in the preamble to this Agreement.
“Company Designee” means, collectively, each Person designated by the Company,
including any Person acting as an intermediator of all or any portion of the
Products or any third party.
“Company Indemnitees” has the meaning specified in Section 18.1.
“Company Inspectors” has the meaning specified in Section 7.1.
“Company’s Share” means a number, expressed as a percentage, equal to the
quotient of (a) the greater of (i) the total Barrels throughput by the Company
and any Company Designee at the Terminal, in the aggregate, during the
sixth-month period preceding the date of determination or (ii) the Minimum
Throughput Commitment during such period, and (b) the total Barrels throughput
by all Persons at the Terminal during such period.
“Confidential Information” means all information, documents, records and data
(including this Agreement, except to the extent required to be made public in a
filing with the Securities and Exchange Commission or another Governmental
Authority or pursuant to the rules and regulations of any national securities
exchange) that a Party furnishes or otherwise discloses to the other Party
(including any such items furnished prior to the execution of this Agreement),
together with all analyses, compilations, studies, memoranda, notes or other
documents, records or data (in whatever form maintained, whether documentary,
computer or other electronic storage or otherwise) prepared by the receiving
Party which contain or otherwise reflect or are generated from such information,




3



--------------------------------------------------------------------------------




documents, records and data; provided, however, that the term “Confidential
Information” does not include any information that (a) at the time of disclosure
or thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1, and ends on March 31, June 30, September 30 or December
31, respectively.
“Contract Year” means a year that commences on January 1 and ends on the last
day of December of such year, except that the initial Contract Year shall
commence on the Commencement Date and the final Contract Year shall end on the
last day of the Term.
“control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
“Defaulting Party” has the meaning specified in Section 17.2.
“Delaware City Rail TSA” has the meaning specified in the recitals.
“Delaware City Terminal” has the meaning specified in the recitals.
“Designated Refinery Assets” has the meaning specified in Section 16.1.
“Double Loop Terminal” has the meaning specified in the recitals.
“Disposition Notice” has the meaning specified in Section 15.3(a).
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment, safety, and occupational health, including the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Clean Water Act, the
Safe Drinking Water Act, the Hazardous Materials Transportation Act, OSHA, and
other similar federal, state or local health and safety, and environmental
conservation and protection laws, each as amended from time to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.




4



--------------------------------------------------------------------------------




“ET” means the prevailing time in the Eastern Time zone.
“Event of Default” has the meaning specified in Section 17.1.
“Excess Throughput” has the meaning specified in Section 3.3.
“Existing TSAs” has the meaning specified in the recitals.
“First ROFR Acceptance Deadline” has the meaning specified in Section 15.3(a).
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of a public enemy, wars, terrorism, blockades, insurrections,
riots, storms, floods, interruptions in the ability to have safe passage in
navigable waterways or rail lines, washouts, other interruptions caused by acts
of nature or the environment, arrests, the order of any court or Governmental
Authority claiming or having jurisdiction while the same is in force and effect,
civil disturbances, explosions, fires, leaks, releases, breakage, accident to
machinery, vessels, storage tanks or lines of pipe or rail lines, inability to
obtain or unavoidable delay in obtaining material or equipment, inability to
obtain or distribute Products, feedstocks, other products or materials necessary
for operation because of a failure of third-party pipelines or rail lines or any
other causes whether of the kind herein enumerated or otherwise not reasonably
within the control of the Party claiming suspension and which by the exercise of
commercially reasonable efforts such Party is unable to prevent or overcome;
provided, however, a Party’s inability to perform its economic obligations
hereunder shall not constitute an event of Force Majeure.
“Force Majeure Notice” has the meaning specified in Section 13.1.
“Force Majeure Party” has the meaning specified in Section 13.1.
“Force Majeure Period” has the meaning specified in Section 13.1.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976.
“Index Change” means the Producer Price Index is no longer published or the
method of calculating the Producer Price Index is changed so that the Producer
Price Index no longer reflects general increases in prices in the broad United
States economy.
“Initial Term” has the meaning specified in Section 2.1.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses of any kind
(including reasonable attorneys’ fees and other fees, court costs and other
disbursements), directly or indirectly arising out of or related to any




5



--------------------------------------------------------------------------------




suit, proceeding, judgment, settlement, cause of action, equitable or injunctive
relief, judicial or administrative order or arising from compliance or
non-compliance with Environmental Law.
“Minimum Throughput Capacity” means, with respect to each Contract Quarter
during the Term, an aggregate amount of throughput capacity equal to (w) with
respect to the Double Loop Terminal, 85,000 bpd of Products, multiplied by the
number of calendar days in such Contract Quarter, (x) with respect to the West
Ladder Rack Terminal, 40,000 bpd of Products, multiplied by the number of
calendar days in such Contract Quarter, (y) with respect to the Thorofare
Terminal, 15,000 bpd of Products, multiplied by the number of calendar days in
such Contract Quarter, and (z) with respect to the Additional Facilities, the
capacities set forth in Exhibit F, multiplied by the number of calendar days in
such Contract Quarter.
“Minimum Throughput Commitment” means, with respect to each Contract Quarter
during the Initial Term and any Renewal Term, an aggregate amount of Products
received at the Terminal equal to at least 95,000 bpd of Products in the
aggregate, multiplied by the number of calendar days in such Contract Quarter.
“Nomination” has the meaning specified in Exhibit C.
“Non-Defaulting Party” means the Party other than the Defaulting Party.
“Notice Period” has the meaning specified in Section 14.1.
“Off-Specification Product” means Product that fails to meet the specifications
set forth in Exhibit B.
“Offer Price” has the meaning specified in Section 15.3(a).
“Omnibus Agreement” means that Fifth Amended and Restated Omnibus Agreement,
dated as of July 31, 2018, by and among the Company, PBF Energy Company LLC, PBF
Logistics GP LLC, and PBF Logistics LP., as further amended or amended and
restated from time to time.
“Operating Agreement” means that Operating Agreement dated February 13, 2019, by
and between Delaware City Refining Company LLC and the Delaware City Operator,
as further amended or amended and restated from time to time, relating to the
operation of the Additional Facilities.
“Operation and Management Services and Secondment Agreement” means that Sixth
Amended and Restated Operation and Management Services and Secondment Agreement
dated July 31, 2018, by and among the Company, the Operator, PBF Logistics GP
LLC, PBF Logistics LP, and the other parties thereto, as further amended or
amended and restated from time to time.
“Operator” has the meaning specified in the preamble to this Agreement.
“Operator Indemnitees” has the meaning specified in Section 18.2.
“OSHA” means Occupational Safety and Health Act of 1970, 29 U.S.C. Section 651
et seq.




6



--------------------------------------------------------------------------------




“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Permitted Lien” means (a) liens for real estate taxes, assessments, sewer and
water charges or other governmental charges and levies not yet delinquent; (b)
liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside; (c) liens of mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith; and (d) liens incurred in
the ordinary course of business in connection with worker’s compensation and
unemployment insurance or other types of social security benefits.
“Permanent Refinery Shutdown” has the meaning specified in Section 16.1(a).
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust or unincorporated organization,
joint stock company or any other private entity or organization, Governmental
Authority, court or any other legal entity, whether acting in an individual,
fiduciary or other capacity.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal,
Bonds, Rates & Yields Section as the Prime Rate.
“Producer Price Index” shall have the meaning ascribed to such term by the
United States Bureau of Labor Statistics.
“Product” means any of the products listed on Exhibit B, as from time to time
amended by mutual agreement of the Parties.
“Proposed Transferee” has the meaning specified in Section 15.3(a).
“Prudent Industry Practice” means, as of the relevant time, those methods and
acts generally engaged in or applied by the refining, pipeline or terminaling
industries (as applicable) in the United States that, in the exercise of
reasonable judgment in light of the circumstances known at the time of
performance, would have been expected to accomplish the desired result at a
reasonable cost consistent with functionality, reliability, safety and
expedition with due regard for health, safety, security and environmental
considerations. Prudent Industry Practice is not intended to be limited to the
optimum practices, methods or acts to the exclusion of others, but rather is
intended to include reasonably acceptable practices, methods and acts generally
engaged in or applied by the refining, pipeline or terminaling industries (as
applicable) in the United States.
“Rail Spur Assets” means the rails, ties, fasteners, and any switches, scales
and related facilities now or hereafter located on the Rail Spur Parcel.
“Rail Spur Parcel” means the tract of land depicted on Exhibit E.
“Rail Spur Use Agreement” means that certain Rail Spur Use Agreement, dated
March 28, 2011, between Air Liquide Industrial U.S. LP and Delaware City
Refining Company LLC.




7



--------------------------------------------------------------------------------




“Receiving Party Personnel” has the meaning specified in Section 20.4.
“Refinery” means the petroleum refinery located in Delaware City, Delaware owned
and operated by the Company’s Affiliates.
“Refinery Asset Option Notice” has the meaning specified in Section 16.1(b).
“Refinery Asset Option Period” has the meaning specified in Section 16.1(f).
“Refinery Asset Purchase Option” has the meaning specified in Section 16.1(b).
“Renewal Term” has the meaning specified in Section 2.1.
“Required Permits” has the meaning specified in Section 10.1.
“Respondent” has the meaning specified in Article 26.
“Restoration” has the meaning specified in Section 6.2(b).
“ROFR Acceptance Deadlines” has the meaning specified in Section 15.3(a).
“ROFR Asset” means the Delaware City Terminal and each asset that comprises the
Delaware City Terminal and is material to the operation thereof.
“ROFR Governmental Approval Deadline” has the meaning specified in Section
15.3(c).
“ROFR Response” has the meaning specified in Section 15.3(a).
“Sale Assets” has the meaning specified in Section 15.3(a).
“Second ROFR Acceptance Deadline” has the meaning specified in Section 15.3(a).
“Services” has the meaning specified in Section 3.1.
“Shortfall” has the meaning specified in Section 3.7.
“Shortfall Payment” has the meaning specified in Section 3.7.
“Special Damages” has the meaning specified in Article 19.
“Supplier Inspector” means any Person selected by the Company to perform any and
all inspections required by the Company or the Company Designee in a
commercially reasonable manner at the Company’ s own cost and expense that is
acting on behalf of the Company or the Company Designee and that (a) is a Person
who performs sampling, quality analysis and quantity determination or similar
services of the Products purchased and sold under any agreement between the
Company (or its Affiliates) and the Company Designee, (b) is not an Affiliate of
any Party and (c) in the reasonable judgment of the Company, is qualified and
reputed to perform its services in accordance with Applicable Law and Prudent
Industry Practice.




8



--------------------------------------------------------------------------------




“Suspension Notice” has the meaning specified in Section 14.1.
“Term” has the meaning specified in Section 2.1.
“Terminal” means the Delaware City Terminal and the Thorofare Terminal.
“Terminal Maintenance” has the meaning specified in Section 6.2(a).
“Terminal Fee” has the meaning set forth in Section 3.1.
“Termination Notice” has the meaning specified in Section 13.2.
“Thorofare Terminal” has the meaning specified in the recitals.
“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.
“West Ladder Rack TSA” has the meaning specified in the recitals.
“West Ladder Rack Terminal” has the meaning specified in the recitals.
Section1.2    Construction of Agreement.
(a)Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Exhibits are incorporated
herein.
(b)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(c)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.
(d)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(e)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue.
(f)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.
(g)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
(h)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
reenacted from time to time.




9



--------------------------------------------------------------------------------




(i)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
Section 1.3    No Presumption. The Parties acknowledge that they and their
counsel have reviewed and revised this Agreement and that no presumption of
contract interpretation or construction shall apply to the advantage or
disadvantage of the drafter of this Agreement.
Article 2Term.
Section 2.1    Term. The initial term of this Agreement (the “Initial Term”)
commences at 12:00:01 a.m., ET, on the Commencement Date and shall continue
until 11:59:59 p.m., ET, on December 31, 2025. Thereafter, the Company shall
have a unilateral option to extend this Agreement for two additional five (5)
year periods on the same terms and conditions set forth herein (each, a “Renewal
Term”); provided, that in order to exercise its option to extend this Agreement
for a Renewal Term, the Company shall notify the Operator in writing not less
than twelve (12) months prior to the expiration of the Initial Term or any
Renewal Term, as applicable. Each of the Initial Term, and the Renewal Terms, as
applicable, are sometimes referred to herein as the “Term.”
Section 2.2    Termination. The Parties may terminate this Agreement prior to
the end of the Term (but are under no obligation to do so) (a) as they may
mutually agree in writing, (b) pursuant to a Termination Notice in accordance
with Section 13.2, (c) pursuant to a Suspension Notice in accordance with
Section 14.1, (d) pursuant to a default in accordance with Section 17.2 or (e)
pursuant to Section 3.6(c).
Article 3Terminaling; Ancillary Services.
Section 3.1    Services. Subject to (x) the terms of this Agreement (y) the
Operating Agreement and (z) the amendment of the Omnibus Agreement and the
Operation and Management Services and Secondment Agreement to reflect the
additional costs and services relating to Additional Facilities, the Operator
shall provide the following services (the “Services”) to the Company hereunder:
(a)receipt, handling, throughput, custody and delivery of the Company’s (and its
subsidiaries’ and the Company Designee’s Product at the Terminal and the
Additional Facilities, which shall include:
(i)light and heavy crude oil unloading of rail cars at the Delaware City
Terminal;
(ii)light and heavy crude oil unloading of rail cars at the East Rack
Facilities;
(iii)ethanol rail car unloading at the East Rack Facilities;
(iv)LPG loading and unloading of rail cars at the LPG Facilities;
(v)sulfur rail car loading at the Sulfur Loading Facilities;




10



--------------------------------------------------------------------------------




(vi)benzene rail car loading at the Benzene Loading Facilities; and
(vii)crude oil and feedstock rail car unloading at the Thorofare Terminal;
provided, however, that until such time as the Omnibus Agreement and the
Operation and Management Services and Secondment Agreement have been amended to
reflect the additional costs and services relating to Additional Facilities, the
Operator shall not be obligated to provide the Services set forth in clauses
(ii) through (vi). During each Contract Quarter during the Term, the Company (on
its own behalf and on behalf of its subsidiaries and the Company Designee) shall
throughput or, if it does not throughput, pay for in accordance with Section
3.7, in the aggregate, at least the Minimum Throughput Commitment at the
Terminal, and the Operator shall make available to the Company throughput
capacity (i) at the Terminal (and provide the Services as reasonably requested
by the Company in connection therewith subject to the terms hereof), at all
times sufficient to allow the Company to throughput the Minimum Throughput
Commitment at the Terminal and (ii) as set forth in Exhibit F with respect to
each of the Additional Facilities (and provide the Services as reasonably
requested by the Company in connection therewith subject to the terms hereof).
The Operator shall cooperate with the Company or the Company Designee, and the
Company shall (and shall cause the Company Designee to) cooperate with the
Operator, to determine throughput of Product hereunder based on the number of
railcars unloaded or any other commercially reasonable method mutually agreed to
by the Parties.
Section 3.2    Terminal Fee. The Company shall pay a terminaling services fee
for the volumes of Products it actually throughputs at the Terminal of $1.72 per
Barrel (as adjusted pursuant to Section 3.5, the “Terminal Fee”) for all
throughput up to the Minimum Throughput Commitment.
Section 3.3    Excess Throughput. During the Term, the Company shall have the
right to throughput (x) volumes in excess of its Minimum Throughput Commitment
at the Terminal and (y) volumes through the Additional Facilities(in any such
case, “Excess Throughput”), up to (i) the then-available capacity of the
Terminal, as reasonably determined by the Operator in good faith at any time
(after giving effect to the physical and operational constraints of the Terminal
and the capacity contractually committed to third parties) or (ii) the
stipulated capacities of the Additional Facilities as set forth in Exhibit F. In
addition to the fees for Ancillary Services related thereto, the Company shall
pay the Operator the Operator’s incremental operating costs arising from any
Excess Throughput as such amounts shall be reasonably determined by the
Operator.
Section 3.4    Ancillary Services. Upon request by the Company, the Operator
shall provide Ancillary Services to the Company at the Terminal or the
Additional Facilities. From time-to-time, the Company may request that the
Operator provide additional Ancillary Services to the Company at the Terminal or
the Additional Facilities upon customary terms in accordance with Prudent
Industry Practice so long as such additional Ancillary Services are reasonably
related to the Services or existing Ancillary Services; provided, however, that
in the event any requested additional Ancillary Service requires the Operator to
make Capital Expenditures, such Capital Expenditures shall be subject to Section
3.10(b) and the Operator shall not be required to provide such additional
Ancillary Service until the Operator is able to do so after using reasonable
efforts in compliance with Section 3.10(b); provided, further, the Operator
shall not be required to perform any additional Ancillary Service if it
reasonably believes the performance thereof will materially adversely interfere
with, or be detrimental




11



--------------------------------------------------------------------------------




to, the operation of the Terminal or the Additional Facility. The Company shall
pay the Ancillary Services Fees listed on Exhibit A for such services. The
Company may, at any time on reasonable prior notice, revoke or modify any
instructions it has previously given, whether such previous instructions relate
to a specific Service or Ancillary Service or are instructions relating to an
ongoing Service or Ancillary Service. The Operator shall not be required to
perform any requested Service or Ancillary Service if it reasonably believes
such Service or Ancillary Service violates Applicable Law.
Section 3.5    Annual Fee Escalator. All fees set forth in this Agreement,
including the Terminal Fee and the Ancillary Services Fees, shall be adjusted on
January 1 of each year following execution of this Agreement, commencing on
January 1, 2020, (a) by an amount equal to the increase or decrease, if any, in
the Producer Price Index during the previous Contract Year and (b) by an amount
equal to the increase, if any, in the individual out-of-pocket costs that
increase greater than the Producer Price Index reasonably incurred by the
Operator in connection with providing the Services and Ancillary Services;
provided, however, that no fee shall be decreased below the initial fee for such
service provided in this Agreement; provided, further, that the Operator shall
use commercially reasonable efforts to mitigate any such rise in out-of-pocket
costs incurred by the Operator in connection with providing the Services and
Ancillary Services. In the event of an Index Change, the Company and the
Operator shall negotiate in good faith to agree on a new index that gives
comparable protection against inflation that the Producer Price Index gave as of
the date hereof, and, for all periods following the date of such Index Change,
such new index shall replace the Producer Price Index for all purposes herein.
If the Company and the Operator are unable to agree, a new index will be
determined by arbitration in accordance with Article 26 and, for all periods
following the date of such Index Change, such new index shall replace the
Producer Price Index for all purposes herein.
Section 3.6    Change in Law.
(a)In the event that any applicable existing laws, codes, regulations, permit
conditions or other authorizations are amended or new laws, codes, regulations,
permit conditions or other authorizations are enacted or promulgated after the
date hereof that require a material Capital Expenditure at the Terminal or any
Additional Facility, or the acquisition of a permit from a Governmental
Authority, in each case, in order to provide the Services and Ancillary Services
(a “Change in Law”), the Operator may, by written notice to the Company, request
to negotiate an adjustment (an “Adjustment”) in the Terminal Fee or other fees
and charges paid hereunder to cover the Company’s Share of the reasonable,
incremental, out-of-pocket operating and maintenance costs the Operator would
incur to comply with the Change in Law, including a return of capital expended
and a return on such capital at a rate of return of 11% per annum, amortized
over the remaining Term.
(b)If the Operator requests to negotiate an Adjustment pursuant to Section
3.6(a): (i) the Operator shall provide the Company with complete access (subject
to reasonable confidentiality provisions) to information and documentation
regarding such proposed Adjustment, including the nature and cost of the
contemplated improvements or permit, as applicable, the options for financing or
otherwise amortizing such cost, the Operator’s assessment that such improvements
are the most feasible means of complying with the Change in Law and the manner
in which the Company’s Share of such costs are determined; and (ii) the Parties
shall be obligated to negotiate in good faith to agree to an Adjustment as
described in Section 3.6(a).




12



--------------------------------------------------------------------------------




(c)If, despite good faith negotiations, the Parties are unable to agree to an
Adjustment pursuant to Section 3.6(a) in sufficient time for the Operator to
take such action as shall be necessary to comply with the Change in Law, then
the amount of such fee increases will be determined by arbitration in accordance
with Article 26, and such fee increases will be effective as of the effective
time of such Change in Law; provided, however, that in the event the fees paid
hereunder increase in the aggregate as a result of Changes in Law by more than
200%, then the Company may terminate this Agreement.
Section 3.7    Shortfall Payments. If, during any Contract Quarter of a calendar
year, the Company throughputs aggregate volumes less than the Minimum Throughput
Commitment, as adjusted pursuant to Section 6.2, for such Contract Quarter (a
“Shortfall”), then (in addition to the applicable Terminal Fee) the Company
shall pay the Operator an amount (a “Shortfall Payment”) equal to the Terminal
Fee multiplied by the difference between (a) the Minimum Throughput Commitment
and (b) the volume of Products actually delivered to the Terminal by the Company
during the applicable Contract Quarter.
Section 3.8    Invoices. The Operator shall invoice the Company monthly (or, in
the case of any Shortfall Payments, quarterly) for all fees and payments under
this Agreement. The Company will make payments to the Operator on a monthly (or,
in the case of any Shortfall Payments, quarterly) basis during the Term with
respect to amounts due to the Operator under this Agreement in the prior month
(or, in the case of any Shortfall Payments, Contract Quarter) ten days after its
receipt of such invoice. Any past due payments owed to the Operator hereunder
shall accrue interest, payable on demand, at the Prime Rate plus 400 basis
points from the due date of the payment through the actual date of payment.
Payment of any fee or Shortfall Payment pursuant to this Section 3.8 shall be
made by wire transfer of immediately available funds to an account designated in
writing by the Operator. If any such fee shall be due and payable on a day that
is not a Business Day, such payment shall be due and payable on the next
succeeding Business Day.
Section 3.9    Operating Hours. The Operator agrees to keep the Terminal and the
Additional Facilities open for receipt and redelivery of the Company’s and the
Company Designee’s Products twenty-four (24) hours a day, seven (7) days a week.
Section 3.10    Regulatory Costs; Reimbursement.
(a)Taxes. The Company shall reimburse the Operator for all taxes that the
Operator incurs in connection with this Agreement unless prohibited by
Applicable Law.
(b)Capital Expenditures. The Company may request that the Operator make certain
Capital Expenditures at the Terminal and the Operator shall make such Capital
Expenditures; provided, however, that the Operator shall not be required to make
any such Capital Expenditure if such Capital Expenditure would materially
adversely affect the operation of the Terminal, as determined in the reasonable
discretion of the Operator. The Company shall reimburse the Operator for the
Company’s Share of any such Capital Expenditure. For the avoidance of doubt,
except as provided in the Omnibus Agreement or the Operation and Management
Services and Secondment Agreement, any maintenance required for the Operator to
continue to provide the services specified hereunder shall be paid for by the
Operator.




13



--------------------------------------------------------------------------------




(c)Payment Terms. All of the foregoing reimbursements shall be made in
accordance with the payment terms set forth in Section 3.8 herein.
Section 3.11    Third-Party Arrangements. The Operator may throughput volumes
for third parties; provided, however, that such arrangements do not prevent the
Operator from fulfilling its obligations to the Company hereunder, including the
obligation to make the Minimum Throughput Capacity available to the Company
during the Term. Nothing herein shall be deemed to provide the Company with
exclusive rights to services at the Terminal or the Additional Facilities.
Article 4Custody, Title and Risk of Loss.
Section 4.1    Title. Subject to Section 22.2, the Company or the Company
Designee shall at all times during the Term retain title to the Products handled
or throughput by the Company or the Company Designee at the Terminal and the
Additional Facilities, and such Products shall remain the Company’s or the
Company Designee’s exclusive property. The Company hereby represents that, at
all times during the Term, the Company or the Company Designee holds exclusive
title to the Products throughput or handled by the Company at the Terminal and
the Additional Facilities; provided, however, that each of the Company and the
Company Designee may at any time permit liens on the Company’s or the Company
Designee’s Products at the Terminal.
Section 4.2    Compliance with Laws. During the time any Products are held or
throughput at the Terminal and the Additional Facilities, the Operator, in its
capacity as operator of the Terminal and the Additional Facilities shall be
solely responsible for compliance with (and the Operator shall comply with) all
Applicable Laws pertaining to the possession, handling, use and processing of
such Products at the Terminal and the Additional Facilities.
Section 4.3    Volumetric Losses and Gains. Subject to the other provisions in
this Agreement, title and risk of loss to all of the Products handled or
throughput by the Company or the Company Designee at the Terminal and the
Additional Facilities shall remain at all times with the Company or the Company
Designee, as applicable. Unless the Operator experiences a spill or other
release of Product while Product is in the Operator’s custody, all volumetric
losses and gains in Product shall be for the Company’s or the Company Designee’s
account, as applicable.
Section 4.4    Custody. During the Term, the Operator shall hold all Products at
the Terminal and the Additional Facilities solely as bailee, and agrees that
when any such Products are redelivered to the Company or the Company Designee,
the Company or the Company Designee shall have good title thereto (to the extent
the Company or the Company Designee had good title prior to delivery at the
Terminal or the Additional Facilities) free and clear of any liens, security
interests, encumbrances and claims of any kind whatsoever created or caused to
be created by the Operator, other than Permitted Liens; provided, however, that
notwithstanding anything herein to the contrary the Operator hereby waives,
relinquishes and releases any and all liens, including, any and all
warehouseman’s liens, custodian’s liens, rights of retention or similar rights
under all applicable laws, which the Operator would or might otherwise have
under or with respect to any Products handled hereunder. During the Term, none
of the Operator or any of its Affiliates shall (and the Operator shall not
permit any of its Affiliates or any other Person to) use any such Products for
any purpose. Solely in its capacity as bailee, the Operator shall have custody
of Product throughput under this Agreement from the time




14



--------------------------------------------------------------------------------




the locomotive crew transporting such Product to the Terminal or the Additional
Facilities has disembarked from, and the Operator’s crew has embarked onto, the
locomotive used to transfer railcars to the Terminal or the Additional
Facilities until such time that the Products pass the outlet flange of the
Terminal or the Additional Facilities.
Article 5Specification and Contamination.
Section 5.1    Delivery Specifications.
(a)The Company shall not (and shall cause the Company Designee to not) deliver
to the Terminal or any Additional Facility any Off-Specification Product;
provided, however, that in the event Off-Specification Product is delivered by
the Company or the Company Designee to the Terminal or any Additional Facility,
and the Company or the Company Designee fails to instruct the Operator to return
such Off-Specification Product to the Company or the Company Designee, as
applicable, the Operator shall provide the Services to the Company or the
Company Designee, as applicable, and the Company will receive on its or the
Company Designee’s behalf, such Off-Specification Product at its own expense;
provided, further, that in the event Off-Specification Product is delivered by
the Company or the Company Designee to the Terminal or any Additional Facility
and the Company or the Company Designee instructs the Operator to return such
Off-Specification Product to the Company or the Company Designee, as applicable,
the Operator shall return such Off-Specification Product to the Company (on its
or the Company Designee’s behalf) at the Company’s own expense. In the event
Off-Specification Product is delivered by the Company or the Company Designee,
and in the reasonable opinion of the Operator, the Services are unable to be
provided as a result of the Off-Specification Product (whether due to a failure
to comply with law, safety considerations or otherwise), the Operator shall
notify the Company and the Company shall be responsible for taking possession of
such Off-Specification Product without the Services being provided.
(b)The Company shall not (and shall cause the Company Designee to not) deliver
to the Terminal or any Additional Facility any Product on any railcar if such
railcar is broken, in disrepair, or otherwise cannot be unloaded consistent with
Prudent Industry Practice; provided, however, that in the event Product is
delivered by the Company or the Company Designee on a railcar that is broken or
in disrepair but not to an extent which precludes the Operator from providing
the Services, the Operator shall provide the Services and shall notify the
Company, and the Company or the Company Designee, as applicable, shall make any
necessary repairs to the railcar; provided, further, that the Company shall be
responsible for removing any railcar from the Terminal or any Additional
Facility if, in the reasonable opinion of the Operator, the Services cannot be
provided due to the railcar’s status as broken or in disrepair.
Section 5.2    Offloading Specifications. If all Product meets the relevant
specifications set forth in Exhibit B when it enters the Terminal or any
Additional Facility, it is the responsibility of the Operator to ensure that all
Products leaving the Terminal or any Additional Facility shall meet the same
relevant specifications, and shall not leave the Terminal or any Additional
Facility with different specifications.




15



--------------------------------------------------------------------------------




Section 5.3    Contamination. The Operator shall use at least Prudent Industry
Practice to ensure that no Products shall be contaminated with scale or other
materials, chemicals, water or any other impurities.
Article 6Condition and Maintenance of the Terminal and Additional Facilities.
Section 6.1    Interruption of Service. The Operator shall use commercially
reasonable efforts to (i) minimize the interruption of service at the Terminal
and the Additional Facilities, (ii) minimize the impact of any such interruption
on the Company and the Company Designee and (iii) notwithstanding any such
interruption of service, make the Terminal and the Additional Facilities
available to the Minimum Throughput Capacity. The Operator shall inform the
Company at least sixty (60) days in advance (or promptly, in the case of an
unplanned interruption) of any anticipated partial or complete interruption of
service at the Terminal and the Additional Facilities, including relevant
information about the nature, extent, cause and expected duration of the
interruption and the actions the Operator is taking to resume full operations;
provided, however, that the Operator shall not have any liability for any
failure to notify, or delay in notifying, the Company of any such matters except
to the extent the Company has been materially damaged by such failure or delay.
Section 6.2    Maintenance and Repair Standards.
(a)Subject to Article 13, during the Term the Operator shall maintain the
Terminal and the Additional Facilities with sufficient aggregate capacity to
throughput a volume of the Company’s Products at least equal to the Minimum
Throughput Capacity; provided, however, that the Operator’s obligations may be
temporarily suspended during the occurrence of, and for the entire duration of,
routine repair and maintenance consistent with Prudent Industry Practice that
prevents the Operator from providing the Minimum Throughput Capacity (“Terminal
Maintenance”) so long as the Operator has complied with its obligations set
forth in Section 6.1. In the event the Terminal Maintenance is not as a result
of Force Majeure, the Parties shall reasonably cooperate with each other so as
to (i) ensure that such Terminal Maintenance does not unnecessarily interfere
with any of the Company’s or the Company Designee’s purchase or sale
commitments, (ii) ensure that such Terminal Maintenance otherwise accommodates,
to the extent reasonably practicable, other commercial or market considerations
that the Company deems relevant and (iii) reasonably minimize the effect of such
Terminal Maintenance on the Services and the Ancillary Services.
(b)To the extent the Company is prevented for seven (7) or more days in any
Contract Quarter from throughputting volumes at the Terminal equal to at least
the Minimum Throughput Commitment for reasons caused by the Operator (or any of
its employees, agents or contractors) other than Force Majeure and other than
causes due to actions of the Company or the Company Designee (and any of their
respective contractors, employees or representatives excluding the Operator and
its employees, agents and representatives), then the Minimum Throughput
Commitment shall be proportionately reduced to the extent of the difference
between the Minimum Throughput Capacity at the Terminal and the amount that the
Operator can effectively throughput at the Terminal (prorated for the portion of
the Contract Quarter during which the Minimum Throughput Capacity was
unavailable) regardless of whether actual throughput amounts prior to the
reduction were below the Minimum Throughput Commitment. At such time as the
Operator is capable of throughputting volumes equal to at least the Minimum
Throughput Commitment at the Terminal, the Company’s




16



--------------------------------------------------------------------------------




obligation to throughput the full Minimum Throughput Commitment shall be
restored as of such time. To the extent the Company is prevented for seven (7)
or more days in any Contract Quarter from throughputting volumes at the Terminal
equal to at least the Minimum Throughput Commitment, other than due to a Force
Majeure event, and the throughput at the Terminal falls below the Minimum
Throughput Capacity as described above in this paragraph (b), the Operator shall
make all commercially reasonable repairs at the Terminal to restore the capacity
of the Terminal to that required for throughput of the Minimum Throughput
Capacity (“Restoration”). All of such Restoration shall be at the Operator’s
cost and expense, unless any damage creating the need for such repairs was
caused by the negligence or willful misconduct of the Company, the Company
Designee or their respective contractors, employees, agents (excluding for the
avoidance of doubt, the Operator and its contractors, employees and agents) or
customers, in which case such Restoration shall be at the Company’s cost and
expense to the extent caused by the negligence or willful misconduct of the
Company, the Company Designee or their respective employees, agents or
customers.
Article 7Inspection, Access and Audit Rights.
Section 7.1    Inspection. At any reasonable times during normal business hours
and upon reasonable prior notice, the Company, the Company Designee and their
respective representatives (including one or more Supplier Inspectors,
collectively, the “Company Inspectors”) shall have the right to enter and exit
the Operator’s premises in order to have access to the Terminal and the
Additional Facilities, to observe the operations of the Terminal and the
Additional Facilities and to conduct such inspections as the Company or the
Company Designee may wish to have performed in connection with this Agreement,
including to enforce its rights and interests under this Agreement; provided,
however, that (a) each of the Company Inspectors shall follow routes and paths
to be reasonably designated by the Operator or security personnel retained by
the Operator, (b) each of the Company Inspectors shall observe all security,
fire and safety regulations while in, around or about the Terminal and the
Additional Facilities, (c) when accessing the facilities of the Operator, the
Company Inspectors shall at all times comply with Applicable Law and such safety
directives and guidelines as may be furnished to the Company or the Company
Designee by the Operator by any means (including in writing, orally,
electronically or through the posting of signs) from time to time, and (d) the
Company or the Company Designee shall be liable for any personal injury to its
representatives or any damage caused by such Company Inspectors in connection
with such access to the Terminal and the Additional Facilities. Without limiting
the generality of the foregoing, the Operator shall regularly grant the Company
Inspectors such access from the last day of each month until the third (3rd)
Business Day of the ensuing month. Notwithstanding any of the foregoing, if an
Event of Default with respect to the Operator has occurred and is continuing,
the Company Inspectors shall have unlimited and unrestricted access to the
Terminal and the Additional Facilities, for so long as such Event of Default
continues.
Section 7.2    Access. The Company, the Company Designee and their respective
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
Operator, or any of its contractors and agents, which relate to this Agreement,
and shall have the right to audit such records at any reasonable time or times
during the Term and for a period of up to two (2) years after termination of
this Agreement. The Company or the Company Designee shall have the right to
conduct such audit no more than once




17



--------------------------------------------------------------------------------




per calendar quarter and each audit shall be limited in time to no more than the
present and prior two (2) calendar years. Claims as to defects in quality shall
be made by written notice within ninety (90) days after the delivery in question
or shall be deemed to have been waived. The right to inspect or audit such
records shall survive termination of this Agreement for a period of two (2)
years following the end of the Term. The Operator shall preserve, and shall
cause all contractors or agents to preserve, all of the aforesaid documents for
a period of at least two (2) years from the end of the Term. Additionally, the
Operator shall make available a copy of any meter calibration report, to be
available for inspection upon reasonable request by the Company or the Company
Designee at the Terminal and the Additional Facilities following any
calibration. Notwithstanding any of the foregoing, if an Event of Default with
respect to the Operator has occurred and is continuing, the Company Inspectors
shall have unlimited and unrestricted access to the accounting records and other
documents maintained by the Operator with respect to the Terminal and the
Additional Facilities, for so long as such Event of Default continues.
Article 8Scheduling.
The Operator shall provide the Company and the Company Designee
non-discriminatory, priority access rights at the Terminal and the Additional
Facilities to throughput the Company’s and the Company Designee’s Products up to
the Minimum Throughput Capacity. All deliveries, receipts, handling and
throughput of Product hereunder shall be made in strict accordance with the
Operator’s current reasonable operating, scheduling and Nomination procedures
for the Terminal and the Additional Facilities, which (a) the Operator shall
provide to the Company on the date hereof, (b) the Operator shall not materially
modify without the prior written consent of the Company, not to be unreasonably
withheld, modified or delayed; provided, however, that the Operator may make any
modifications it reasonably deems necessary to comply with or observe any
Applicable Law or for health, safety, environmental, security or other similar
concerns consistent with Prudent Industry Practice, and (c) shall allow the
throughput of the grades and qualities of Product specified in Exhibit B.
Article 9[Intentionally Omitted]
Article 10Additional Covenants.
Section 10.1    Required Permits. During the Term, unless the Company has agreed
to maintain such for the benefit of the Operator, the Operator shall, at its
sole cost and expense (directly or through one of its or the Company’s
Affiliates), obtain, apply for, maintain, monitor, renew, and modify, as
appropriate, any license, authorization, certification, filing, recording,
permit, waiver, exception, variance, franchise, order or other approval with or
of any Governmental Authority pertaining or relating to the operation of the
Terminal and the Additional Facilities (the “Required Permits”) as currently
operated; provided, however, that if any Required Permits require the signature
of, or any action by, the Company or the Company Designee, the Company shall
reasonably cooperate with the Operator (at the Operator’s expense) so that the
Operator may obtain and maintain such Required Permits. The Operator shall not
do anything in connection with the performance of its obligations under this
Agreement that causes a termination or suspension of the Required Permits.
    




18



--------------------------------------------------------------------------------




Section 10.2    Additional Operator Covenants. The Operator hereby:
(a)(i) confirms that it will post at the Terminal and the Additional Facilities
such reasonable placards as the Company or the Company Designee, as applicable,
requests stating that the Company or the Company Designee is the owner of
specific Products held at the Terminal and the Additional Facilities; (ii)
agrees that it will take all actions necessary to maintain such placards in
place for the Term; and (iii) agrees to furnish documents reasonably acceptable
to the Company, the Company Designee and their respective lenders and
intermediators and to cooperate with the Company in ensuring and demonstrating
that Product titled in the Company’s or the Company Designee’s name shall not be
subject to any lien on the Terminal and the Additional Facilities;
(b)acknowledges and agrees that the Company or the Company Designee may file a
UCC-1 or other financing statement with respect to the Products handled or
throughput at the Terminal and the Additional Facilities, and the Operator shall
cooperate with the Company in executing such financing statements as the Company
or the Company Designee deems necessary or appropriate;
(c)agrees that, subject to Section 4.3, no loss allowances shall be applied to
the Products handled or throughput at the Terminal and the Additional
Facilities;
(d)agrees to maintain all necessary leases, easements, licenses and
rights-of-way necessary for the operation and maintenance of the Terminal and
the Additional Facilities; and
(e)agrees that, in the event of any Product spill, leak or discharge or any
other environmental pollution caused by or in connection with the use of the
Terminal and the Additional Facilities, the Operator shall promptly commence
containment or clean-up operations as required by any Governmental Authorities
or Applicable Law or as the Operator deems appropriate or necessary and shall
notify or arrange to notify the Company or the Company Designee immediately of
any such spill, leak or discharge and of any such operations. The Company and
the Company Designee shall take all reasonable steps to cooperate with the
Operator in connection with the Operator’s performance of each of the covenants
in this Section 10.2, in each case, at the Operator’s sole expense.
Section 10.3    Additional Company Covenants. The Company hereby agrees:
(a)to replace or repair, at its own expense, any part of the Terminal and the
Additional Facilities that is destroyed or damaged through any negligence or
willful misconduct of the Company, the Company Designee (acting in such
capacity), or any of their agents or employees (acting in such capacity), or any
Company Inspector;
(b)to not make any alteration, additions or improvements to the Terminal and the
Additional Facilities or remove any part thereof, without the prior written
consent of the Operator, such consent to be at the Operator’s sole discretion;
and
(c)to maintain and repair or shall cause to be maintained and repaired the Rail
Spur Assets in a safe and operable condition consistent with Prudent Operating
Practice.




19



--------------------------------------------------------------------------------




Section 10.4    Existing Obligations. The execution of this Agreement by the
Parties does not reduce any existing obligations of such Parties and does not
confer any additional obligation or responsibility on the Company in connection
with: (a) any existing or future environmental condition at the Terminal and the
Additional Facilities, including, the presence of a regulated or hazardous
substance on or in environmental media at the Terminal and the Additional
Facilities (including the presence in surface water, groundwater, soils or
subsurface strata, or air), including the subsequent migration of any such
substance; (b) any Environmental Law; (c) the Required Permits; or (d) any
requirements arising under or relating to any Applicable Law pertaining or
relating to the ownership and operation of the Terminal and the Additional
Facilities.
Section 10.5    Records.
(a)Each Party shall (i) maintain the records required to be maintained by
Applicable Law and shall make such records available to the other Party upon
reasonable request and (ii) immediately notify the other Party of any violation
or alleged violation of any Applicable Law relating to any Products throughput
and handled under this Agreement and, upon request, shall provide to the other
Party all evidence of environmental inspections or audits by any Governmental
Authority with respect to such Products.
(b)All records or documents provided by any Party to any other Party shall, to
the reasonable knowledge of the providing Party, accurately and completely
reflect the facts about the activities and transactions to which they relate.
Notwithstanding anything herein to the contrary, no Party shall be required to
provide to the other Party any document that is determined by the disclosing
Party’s legal counsel to be protected by an attorney-client privilege or
attorney work product doctrine. Each Party shall promptly notify the other Party
if at any time such Party has reason to believe that any records or documents
previously provided to the other Party are no longer accurate or complete.
Section 10.6    Mutual Covenant Applicable Upon Expiration or Termination of
this Agreement. Upon the expiration or termination of this Agreement, the
Company hereby agrees to promptly transfer, assign and convey the Rail Spur
Assets to the Operator and to grant the Operator a non-exclusive easement,
right-of-way and right of ingress and egress to the Rail Spur Parcel, pursuant
to such documentation as is reasonably acceptable to the Operator; provided
that, if the Rail Spur Use Agreement or any successor or replacement agreement
remains in effect at the time of such expiration or termination of this
Agreement, then in connection with such transfer and grant the Company shall
also assign, transfer and convey to the Operator all of the rights and
obligations of Delaware City Refining Company LLC under the Rail Spur Use
Agreement and the Operator agrees to accept such assignment.
Article 11Representations.
Section 11.1    Representations of the Operator. The Operator represents and
warrants to the Company that (a) this Agreement, the rights obtained and the
duties and obligations assumed by the Operator hereunder, and the execution and
performance of this Agreement by the Operator, do not directly or indirectly
violate any Applicable Law with respect to the Operator or any of its properties
or assets, the terms and provisions of the Operator’s organizational documents
or any agreement or instrument to which the Operator or any of its properties or
assets are bound or subject; (b) the




20



--------------------------------------------------------------------------------




execution and delivery of this Agreement by the Operator has been authorized by
all necessary action; (c) the Operator has the full and complete authority and
power to enter into this Agreement and to provide the services hereunder; (d) no
further action on behalf of the Operator, or consents of any other party, are
necessary for the provision of services hereunder; and (e) upon execution and
delivery by the Operator, this Agreement shall be a valid and binding agreement
of the Operator enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application regardless of whether enforcement is sought in
a proceeding in equity or at law).
Section 11.2    Representations of the Company. The Company represents and
warrants to the Operator that (a) this Agreement, the rights obtained and the
duties and obligations assumed by the Company hereunder, and the execution and
performance of this Agreement by the Company, do not directly or indirectly
violate any Applicable Law with respect to the Company or any of its property or
assets, the terms and provisions of the Company’s organizational documents or
any agreement or instrument to which the Company or any of its property or
assets are bound or subject; (b) the execution and delivery of this Agreement by
the Company has been authorized by all necessary action; (c) the Company has the
full and complete authority and power to enter into this Agreement; and (d) upon
execution and delivery by the Company, this Agreement shall be a valid and
binding agreement of the Company enforceable in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).
Article 12Insurance.
The Operator, directly or through one of its or the Company’s Affiliates, shall
procure and maintain in full force and effect throughout the Term insurance in
sufficient amounts and coverage to be in accordance with Prudent Industry
Practice. Such policies shall be endorsed to name the Company and any Company
Designee as a loss payee with respect to any of the Company’s or the Company
Designee’s Products in the care, custody or control of the Operator.
Article 13Force Majeure, Damage or Destruction.
Section 13.1    Force Majeure. In the event that a Party (the “Force Majeure
Party”) is rendered unable, wholly or in part, by a Force Majeure event to
perform its obligations under this Agreement, then such Party shall within a
reasonable time after the occurrence of such event of Force Majeure deliver to
the other Party written notice (a “Force Majeure Notice”) including full
particulars of the Force Majeure event, and the obligations of the Parties, to
the extent they are affected by the Force Majeure event, shall be suspended for
the duration of any inability so caused; provided, however, that the Company
shall be required to continue to make payments (x) for the Terminal Fees for
volumes actually throughput under this Agreement and (y) for the Ancillary
Services Fees, if any, for the Ancillary Services actually performed under this
Agreement. The Force Majeure Party shall identify in such Force Majeure Notice
the approximate length of time that it believes in good faith such Force Majeure
event shall continue (the “Force Majeure Period”). The Company shall be required
to pay any amounts accrued and due under this Agreement at the time of the start
of the Force Majeure event.




21



--------------------------------------------------------------------------------




The cause of the Force Majeure event shall so far as possible be remedied with
all reasonable efforts, except that no Party shall be compelled to resolve any
strikes, lockouts or other industrial or labor disputes other than as it shall
determine to be in its best interests.
Section 13.2    Termination due to Force Majeure. If the Force Majeure Party
advises in any Force Majeure Notice that it reasonably believes in good faith
that the Force Majeure Period shall continue for more than twelve (12)
consecutive months, then at any time after the delivery of such Force Majeure
Notice, either Party may deliver to the other Party a notice of termination (a
“Termination Notice”), which Termination Notice shall become effective not
earlier than twelve (12) months after the delivery of the Termination Notice;
provided, however, that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends before the Termination Notice becomes
effective, and, upon the cancellation of any Termination Notice, the Parties’
respective obligations hereunder shall resume as soon as reasonably practicable
thereafter, and the Term shall be extended by the same period of time as is
required for the Parties to resume such obligations. Following delivery of a
Termination Notice, the Operator may terminate this Agreement, to the extent
affected by the Force Majeure event, upon sixty (60) days prior written notice
to the Company in order to enter into an agreement to provide any third party
the services provided to the Company under this Agreement; provided, however,
that the Operator shall not have the right to terminate this Agreement for so
long as the Company continues to make Shortfall Payments.
Article 14Suspension of Refinery Operations.
Section 14.1    Suspension of Refinery Operations. In the event that the Company
decides to permanently or indefinitely suspend all or substantially all crude
oil refining operations at the Refinery for a period that shall continue for at
least twelve (12) consecutive months, the Company may provide written notice to
the Operator of the Company’s intent to terminate this Agreement (the
“Suspension Notice”). Such Suspension Notice shall be sent at any time after the
Company has notified the Operator of such suspension and, upon the expiration of
the period of twelve (12) months (which may run concurrently with the twelve
(12) month period described in the immediately preceding sentence) following the
date such notice is sent (the “Notice Period”), this Agreement shall terminate.
If the Company notifies the Operator more than two (2) months prior to the
expiration of the Notice Period of its intent to resume operations at the
Refinery, then the Suspension Notice shall be deemed revoked and this Agreement
shall continue in full force and effect as if such Suspension Notice had never
been delivered. During the Notice Period, the Company shall remain liable for
Shortfall Payments and all payments per Section 3.6 and Section 3.10 with
respect of Capital Expenditures hereunder. Subject to this Section 14.1 and
after the fifth (5th) anniversary of the Commencement Date, during the Notice
Period, the Operator may terminate this Agreement upon sixty (60) days prior
written notice to the Company in order to enter into an agreement to provide any
third party the services provided to the Company under this Agreement.










22



--------------------------------------------------------------------------------




Section 14.2    Notice of Suspension. If all or substantially all refining
operations at the Refinery are suspended for any reason (including refinery
turnaround operations and other scheduled maintenance), then the Company shall
remain liable for Shortfall Payments under this Agreement for the duration of
the suspension, unless and until this Agreement is terminated as provided in
Section 14.1. The Company shall provide at least ninety (90) days’ prior written
notice whenever practical of any suspension of operations at the Refinery due to
a planned turnaround or scheduled maintenance that affects or will affect the
Services or the Ancillary Services; provided, however, that the Company shall
not have any liability for any failure to notify, or delay in notifying, the
Operator of any such suspension except to the extent the Operator has been
materially damaged by such failure or delay.
Article 15Right of First Refusal.
Section 15.1    Grant of ROFR. The Delaware City Operator hereby grants to the
Company a right of first refusal on any proposed Transfer (other than a grant of
a security interest to a bona fide third-party lender or a Transfer to an
Affiliate of the Delaware City Operator) of any ROFR Asset; provided, however,
that the Parties acknowledge and agree that nothing in this Article 15 shall
prevent or restrict the Transfer of partnership interests, limited liability
interests, equity or ownership interests or other securities of the Delaware
City Operator or create a right of first refusal as a result thereof; provided,
further, that the Company may, without consent or approval from the Delaware
City Operator, assign its rights under this Article 15 to any Affiliate of the
Company.
Section 15.2    Acknowledgement regarding Consents. The Parties acknowledge that
all potential Transfers of ROFR Assets pursuant to this Article 15 are subject
to obtaining any and all required written consents of Governmental Authorities
and other third parties and to the terms of all existing agreements in respect
of the ROFR Assets, as applicable; provided, however, that the Delaware City
Operator represents and warrants that, to its knowledge after reasonable
investigation, there are no terms in such agreements that would materially
impair the rights granted to the Company pursuant to this Article 15 with
respect to any ROFR Asset.
Section 15.3    Procedures for Transfer of ROFR Asset.
In the event the Delaware City Operator proposes to Transfer any of the ROFR
Assets (other than a grant of a security interest to a bona fide third-party
lender or a Transfer to an Affiliate of the Delaware City Operator) pursuant to
a bona fide third-party offer (an “Acquisition Proposal”), then the Delaware
City Operator shall, prior to entering into any such Acquisition Proposal, first
give notice in writing to the Company (a “Disposition Notice”) of its intention
to enter into such Acquisition Proposal. The Disposition Notice shall include
any material terms, conditions and details as would be necessary for the Company
to determine whether to exercise its right of first refusal with respect to the
Acquisition Proposal, which terms, conditions and details shall at a minimum
include: the name and address of the prospective acquirer (the “Proposed
Transferee”), the ROFR Assets subject to the Acquisition Proposal (the “Sale
Assets”), the purchase price offered by such Proposed Transferee (the “Offer
Price”), reasonable detail concerning any non-cash portion of the proposed
consideration, if any, to allow the Company to reasonably determine the fair
market value of such non-cash consideration, the Delaware City Operator’s
estimate of the fair market value of any non-cash consideration and all other
material terms and conditions of the Acquisition Proposal that are then known to
the Delaware City Operator. To the extent the Proposed Transferee’s offer
consists of




23



--------------------------------------------------------------------------------




consideration other than cash (or in addition to cash), the Offer Price shall be
deemed equal to the amount of any such cash plus the fair market value of such
non-cash consideration. In the event the Company and the Delaware City Operator
are able to agree on the fair market value of any non-cash consideration or if
the consideration consists solely of cash, the Company will provide written
notice of its decision regarding the exercise of its right of first refusal to
purchase the Sale Assets (the “ROFR Response”) to the Delaware City Operator
within sixty (60) days of its receipt of the Disposition Notice (the “First ROFR
Acceptance Deadline”). In the event the Company and the Delaware City Operator
are unable to agree on the fair market value of any non-cash consideration prior
to the First ROFR Acceptance Deadline, the Company shall indicate its desire to
determine the fair market value of such non-cash consideration pursuant to the
procedures outlined in the remainder of this Section 15.3 in a ROFR Response
delivered prior to the First ROFR Acceptance Deadline. If no ROFR Response is
delivered by the Company prior to the First ROFR Acceptance Deadline, then the
Company shall be deemed to have waived its right of first refusal with respect
to such Sale Asset. In the event (i) the Company’s determination of the fair
market value of any non-cash consideration described in the Disposition Notice
is less than the fair market value of such consideration as determined by the
Delaware City Operator in the Disposition Notice and (ii) the Company and the
Delaware City Operator are unable to mutually agree upon the fair market value
of such non-cash consideration within sixty (60) days after the Company notifies
the Delaware City Operator of its determination thereof, the Delaware City
Operator and the Company will engage a mutually agreed upon, nationally
recognized investment banking firm that is not currently engaged in business
with either of the Parties to determine the fair market value of the non-cash
consideration. In the event the Parties are unable to agree upon an investment
banking firm, each Party will select a nationally recognized investment banking
firm, and the two investment banking firms so chosen will select a third
investment banking firm to serve as the investment banking firm for purposes of
this Article 15. The investment banking firm will determine the fair market
value of the non-cash consideration within thirty (30) days of its engagement
and furnish the Company and the Delaware City Operator its determination. The
fees of the investment banking firm will be split equally between Parties. Once
the investment banking firm has submitted its determination of the fair market
value of the non-cash consideration, the Company will provide a ROFR Response to
the Delaware City Operator within thirty (30) days after the investment banking
firm has submitted its determination (the “Second ROFR Acceptance Deadline” and
together with the First ROFR Acceptance Deadline, the “ROFR Acceptance
Deadlines”). If no ROFR Response is delivered by the Company prior to the Second
ROFR Acceptance Deadline, then the Company shall be deemed to have waived its
right of first refusal with respect to such Sale Asset.
(a)If the Company elects in a ROFR Response delivered prior to the First ROFR
Acceptance Deadline or Second ROFR Acceptance Deadline, as applicable, to
exercise its right of first refusal with respect to a Sale Asset, within sixty
(60) days of the delivery of the ROFR Response, such ROFR Response shall be
deemed to have been accepted by the Delaware City Operator and the Delaware City
Operator shall thereafter enter into a purchase and sale agreement with the
Company providing for the consummation of the Acquisition Proposal upon the
terms set forth in the ROFR Response. Unless otherwise agreed between the
Company and the Delaware City Operator, the terms of the purchase and sale
agreement will include the following:




24



--------------------------------------------------------------------------------




(i)the Company will agree to deliver the Offer Price in cash (unless the Company
and the Delaware City Operator agree that such consideration will be paid, in
whole or in part, in equity securities of the Company or of an Affiliate of the
Company, an interest-bearing promissory note or similar instrument, or any
combination thereof);
(ii)the Delaware City Operator will represent that it has valid fee or leasehold
title, as applicable, to the Sale Asset that is sufficient to operate the Sale
Assets in accordance with their historical use, subject to all recorded matters
and all physical conditions in existence on the closing date for the purchase of
the applicable Sale Asset, plus any other such matters as the Company may
approve (and if the Company desires to obtain any title insurance with respect
to the Sale Asset, the full cost and expense of obtaining the same (including
the cost of title examination, document duplication and policy premium) shall be
borne by the Company);
(iii)the Delaware City Operator will grant to the Company the right, exercisable
at the Company’s risk and expense prior to the delivery of the ROFR Response, to
make such surveys, tests and inspections of the Sale Asset as the Company may
deem desirable, so long as such surveys, tests or inspections are neither
destructive nor invasive and do not damage the Sale Asset or interfere with the
activities of the Delaware City Operator;
(iv)the Company will have the right to terminate its obligation to purchase the
Sale Asset under this Article 15 if the results of any searches under Section
15.3(a)(ii) above are, in the reasonable opinion of the Company, unsatisfactory;
(v)the closing date for the purchase of the Sale Asset shall occur no later than
one hundred eighty (180) days following receipt by the Delaware City Operator of
the ROFR Response pursuant to Section 15.3(a);
(vi)the Delaware City Operator and the Company shall use commercially reasonable
efforts to do or cause to be done all things that may be reasonably necessary or
advisable to effectuate the consummation of any transactions contemplated by
this Section 15.3(a), including causing its respective Affiliates to execute,
deliver and perform all documents, notices, amendments, certificates,
instruments and consents required in connection therewith;
(vii)except to the extent modified in the Acquisition Proposal, the sale of any
Sale Assets shall be made on an “as is,” “where is” and “with all faults” basis,
and the instruments conveying such Sale Assets shall contain appropriate
disclaimers; and
(viii)neither the Delaware City Operator nor the Company shall have any
obligation to sell or buy the Sale Assets if any of the consents referred to in
Section 15.2 has not been obtained.
(b)The Company and the Delaware City Operator shall cooperate in good faith in
obtaining all necessary governmental and other third-party approvals, waivers
and consents required for the closing of the purchase and sale agreement
described in Section 16.1(b). Any such closing




25



--------------------------------------------------------------------------------




shall be delayed, to the extent required, until the third (3rd) Business Day
following the expiration of any required waiting periods under the
Hart-Scott-Rodino Act; provided, however, that such delay shall not exceed sixty
(60) days following the one hundred eighty (180) days referred to in Section
15.3(a)(v) (the “ROFR Governmental Approval Deadline”) and, if governmental
approvals and waiting periods shall not have been obtained or expired, as the
case may be, by such ROFR Governmental Approval Deadline, then the Company shall
be deemed to have waived its right of first refusal with respect to the Sale
Assets described in the Disposition Notice and thereafter the Delaware City
Operator shall be free to consummate the Transfer to the Proposed Transferee,
subject to Section 15.3(d)(ii).
(c)If the Transfer to the Proposed Transferee (i) in the case of a Transfer
other than a Transfer permitted under Section 15.3(c), is not consummated in
accordance with the terms of the Acquisition Proposal within the later of (A)
one hundred eighty (180) days after the applicable ROFR Acceptance Deadline and
(B) three (3) Business Days after the satisfaction of all governmental approval
or filing requirements, if any, or (ii) in the case of a Transfer permitted
under Section 15.3(c), is not consummated within the later of (A) sixty (60)
days after the ROFR Governmental Approval Deadline and (B) three (3) Business
Days after the satisfaction of all governmental approval or filing requirements,
if any, then in each case the Acquisition Proposal shall be deemed to lapse, and
the Delaware City Operator may not Transfer any of the Sale Assets described in
the Disposition Notice without complying again with the provisions of this
Article 15 if and to the extent then applicable.
Article 16Shutdown or Idling of Refinery.
Sections 16.1    Shutdown or Idling of Refinery. In the event of a Permanent
Refinery Shutdown, the Delaware City Operator shall have the right to purchase
the assets identified in Exhibit D (the “Designated Refinery Assets”) at their
fair market value at the time of sale in accordance with this Section 16.1.
(a)A “Permanent Refinery Shutdown” shall be deemed to have occurred upon the
earlier of (i) the cessation of all or substantially all commercial operation of
the Refinery with no current intent on the part of the Company to resume all or
substantially all commercial operation thereof or (ii) a change to the
Refinery’s current SIC code (i.e., 4610) applicable to crude oil refining. The
Company shall exercise commercially reasonable efforts to provide the Delaware
City Operator with at least sixty (60) days advance notice of a Permanent
Refinery Shutdown.
(b)The Delaware City Operator may at any time during the two-year period
following notice of a Permanent Refinery Shutdown exercise its purchase option
pursuant to this Article 16 (the “Refinery Asset Purchase Option”) by providing
written notice (a “Refinery Asset Option Notice”) to the Company. Promptly upon
receipt of such Refinery Asset Option Notice, the Company shall provide the
Delaware City Operator and its designees with access to such information
regarding the Designated Refinery Assets as shall be reasonable and customary
for the Delaware City Operator to conduct diligence in accordance with Prudent
Industry Practice on assets such as the Designated Refinery Assets. The Delaware
City Operator shall have a period of not less than ninety (90) days to evaluate
such information.




26



--------------------------------------------------------------------------------




(c)The Delaware City Operator and the Company shall, for a period of thirty (30)
days following completion of Delaware City Operator’s diligence in accordance
with Prudent Industry Practice, negotiate in good faith to reach agreement on
the terms for a purchase of the Designated Refinery Assets by the Delaware City
Operator; provided, however, that the Parties agree that: (i) the terms
(including price) of any such purchase and sale will be on terms customary for
the sale of assets of this nature and otherwise agreeable to both the Delaware
City Operator and the Company; (ii) the purchase price shall be paid at closing
in cash; (iii) the Company shall not be obligated to make any representations as
to the condition of the Designated Refinery Assets or any portion thereof; (iv)
the Delaware City Operator shall not be required to purchase the real property
on which the Designated Refinery Assets are located (in which case the Delaware
City Operator shall be entitled to lease or be granted easements to all or a
portion of such real property); (v) the Company shall convey all operating and
maintenance records reasonably necessary for the operation of the Designated
Refinery Assets; and (vi) the Company shall convey the Designated Refinery
Assets free and clear of any charge, claim, covenant, equitable interest,
equitable servitude, lien, option, pledge security interest, right of first
refusal, or other restriction of any kind, including any restriction on use,
transfer, receipt of income, or exercise of any other attribute of ownership;
provided, however, that the Company shall receive a reasonable easement with
respect to the Designated Refinery Assets in order to access such Designated
Refinery Assets in connection with the Company or its Affiliates potential
refining operations.
(d)If the Delaware City Operator and the Company are unable to agree on the
terms (including price) for a sale of the Designated Refinery Assets, the
Delaware City Operator and the Company shall engage a mutually agreed upon,
nationally recognized investment banking firm to determine any terms (including
price) as to which the Parties are unable to agree with respect to the sale of
the Designated Refinery Assets. In the event the Parties are unable to agree
upon an investment banking firm, each Party will select a nationally recognized
investment banking firm, and the two investment banking firms so chosen will
select a third investment banking firm to serve as the investment banking firm
for purposes of this Section 16.1. The investment banking firm shall: (i) base
the terms of purchase and sale on those that are reasonable and customary for
the sale of industrial assets such as the Designated Refinery Assets, subject to
the provisions of this Section 16.1; (ii) determine the fair market value of the
Designated Refinery Assets based on their then-current operations; and (iii)
consider the age, condition, maintenance history, replacement cost, ongoing
operating costs, regulatory enforcement actions or fines in effect and other
factors the investment banking firm considers relevant to fair market value.
(e)All fees of the investment banking firm incurred in connection with the
Refinery Asset Purchase Option will be split equally between the Delaware City
Operator and the Company.
(f)Once the investment banking firm resolves all terms of the sale regarding the
Refinery Asset Purchase Option that the Parties are unable to agree upon, the
Delaware City Operator will have the right, but not the obligation, for a period
of ninety (90) days from the investment banking firm’s resolution (such period,
the “Refinery Asset Option Period”) to purchase the Designated Refinery Assets
on terms (including price) agreed to by the Parties (as supplemented by any
terms determined by the investment banking firm). The Delaware City Operator
shall notify the Company, in writing delivered during the Refinery Asset Option
Period, of its intention to purchase the




27



--------------------------------------------------------------------------------




Designated Refinery Assets. Failure to provide such notice within the Refinery
Asset Option Period shall be deemed to constitute a decision by the Delaware
City Operator not to exercise its Refinery Asset Purchase Option.
(g)If the Delaware City Operator notifies the Company in writing during the
Refinery Asset Option Period of its intention to exercise its Refinery Asset
Purchase Option, both Parties shall be obligated to enter into an agreement
incorporating the terms (including price) either agreed to by the Parties or
determined by the investment banking firm. If the Delaware City Operator fails
to execute and deliver such an agreement within sixty (60) days of expiration of
the Refinery Asset Option Period, the Delaware City Operator’s Refinery Asset
Purchase Option shall be deemed to have lapsed.
Article 17Event of Default: Remedies Upon Event of Default.
Section 17.1    Event of Default. Notwithstanding any other provision of this
Agreement, but subject to Article 26, the occurrence of any of the following
shall constitute an “Event of Default”:
(a)any Party fails to make payment when due (i) under Article 3 within five (5)
Business Days after a written demand therefor or (ii) under any other provision
hereof within seven (7) Business Days;
(b)other than a default described in Sections 17.l(a) or 17.l(c), if the Company
or the Operator fails to perform any material obligation or covenant to the
other under this Agreement, which is not cured to the reasonable satisfaction of
any other Party within fifteen (15) Business Days after the date that such Party
receives written notice that such obligation or covenant has not been performed;
(c)any Party breaches any representation or warranty made by such Party
hereunder, or such warranty or representation proves to have been incorrect or
misleading in any material respect when made; provided, however, that if such
breach is curable, such breach is not cured to the reasonable satisfaction of
the other Party within fifteen (15) Business Days after the date that such Party
receives notice that corrective action is needed;
(d)any Party files a petition or otherwise commences or authorizes the
commencement of a proceeding or case under any bankruptcy, reorganization or
similar law for the protection of creditors, or have any such petition filed or
proceeding commenced against it and such proceeding is not dismissed for sixty
(60) days; and
(e)the Operator sells or permits the creation of, or suffers to exist any
security interest, lien, encumbrance, charge or other claim of any nature (other
than Permitted Liens or liens or liens that existed with respect to such Product
prior to the throughput by the Company or the Company Designee hereunder) with
respect to any of the Products.
Section 17.2    Termination in the Event of Default. Except as set forth in
Section 17.1(d), without limiting any other provision of this Agreement, if an
Event of Default with respect to the Company or the Operator (such defaulting
Party, the “Defaulting Party”) has occurred and is




28



--------------------------------------------------------------------------------




continuing, the Non-Defaulting Party shall have the right, immediately and at
any time(s) thereafter, to terminate this Agreement upon written notice to the
Defaulting Party.
Section 17.3    Other Remedies. Without limiting any other rights or remedies
hereunder, if an Event of Default occurs and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (a) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement, (b) reclaim and repossess any and all of its Products held at the
Terminal and the Additional Facilities or elsewhere on the Operator’s premises,
and (c) otherwise arrange for the disposition of any of its Products in such
manner as it elects.
Section 17.4    Set Off. If an Event of Default occurs, the Non-Defaulting Party
may, without limitation on its rights under this Article 17, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other agreement or contract or
otherwise and whether or not then due). Any net amount due hereunder shall be
payable by the Party owing such amount within one (1) Business Day of
termination.
Section 17.5    No Preclusion of Rights. The Non-Defaulting Party’s rights under
this Section 17.5 shall be in addition to, and not in limitation of, any other
rights which the Non-Defaulting Party may have (whether by agreement, operation
of law or otherwise), including any rights of recoupment, setoff, combination of
accounts, as a secured party or under any other credit support. The Defaulting
Party shall indemnify and hold the Non-Defaulting Party harmless from all costs
and expenses, including reasonable attorney fees, incurred in the exercise of
any remedies hereunder.
Article 18Indemnification.
Section 18.1    Indemnification by Operator. The Delaware City Operator shall
defend, indemnify and hold harmless the New Jersey Operator and the Company, the
Company Designee, their respective Affiliates, and their respective directors,
officers, employees, representatives, agents, contractors, successors and
permitted assigns (collectively, the “Company lndemnitees”) from and against any
Liabilities directly or indirectly arising out of (a) any breach by the Delaware
City Operator of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of the Delaware City
Operator made herein or in connection herewith proving to be false or
misleading, (b) any failure by the Delaware City Operator, its Affiliates (other
than the New Jersey Operator) or any of their respective employees,
representatives, agents or contractors to comply with or observe any Applicable
Law, or (c) injury, disease, or death of any Person or damage to or loss of any
property, fine or penalty, any of which is caused by the Delaware City Operator,
its Affiliates (other than the New Jersey Operator) or any of their respective
employees, representatives, agents or contractors in the exercise of any of the
rights granted hereunder or the handling or transportation of any Products
hereunder, except (i) to the extent of the Company’s obligations under Section
18.2 below, (ii) to the extent that such injury, disease, death, or damage to or
loss of property, fine or penalty was caused by the gross or sole negligence or
willful misconduct on the part of the Company Indemnitees, their Affiliates or
any of their respective employees, representatives, agents or contractors and
(iii) in the case of the New Jersey Operator, to the extent relating to the
Thorofare Terminal. The New Jersey Operator shall defend, indemnify and hold
harmless the Delaware City Operator and the Company Indemnitees from and against
any Liabilities directly or indirectly arising out of (a) any breach by the New
Jersey Operator of any covenant or agreement contained herein or




29



--------------------------------------------------------------------------------




made in connection herewith or any representation or warranty of the New Jersey
Operator made herein or in connection herewith proving to be false or
misleading, (b) any failure by the New Jersey Operator, its Affiliates (other
than the Delaware City Operator) or any of their respective employees,
representatives, agents or contractors to comply with or observe any Applicable
Law, or (c) injury, disease, or death of any Person or damage to or loss of any
property, fine or penalty, any of which is caused by the New Jersey Operator,
its Affiliates (other than the Delaware City Operator) or any of their
respective employees, representatives, agents or contractors in the exercise of
any of the rights granted hereunder or the handling or transportation of any
Products hereunder, except (i) to the extent of the Company’s obligations under
Section 18.2 below, (ii) to the extent that such injury, disease, death, or
damage to or loss of property, fine or penalty was caused by the gross or sole
negligence or willful misconduct on the part of the Company Indemnitees, their
Affiliates or any of their respective employees, representatives, agents or
contractors and (iii) in the case of the Delaware City Operator, to the extent
relating to the Delaware City Terminal and the Additional Facilities.
Notwithstanding the foregoing, the Operator’s liability to the Company
Indemnitees pursuant to this Section 18.1 shall be net of any insurance proceeds
actually received by the Company Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. The Company agrees
that it shall, and shall cause the other Company Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Company Indemnitees are entitled with respect to or
on account of any such damage or injury, (ii) notify the Operator of all
potential claims against any third party for any such insurance proceeds, and
(iii) keep the Operator fully informed of the efforts of the Company Indemnitees
in pursuing collection of such insurance proceeds.
Section 18.2    Indemnification by Company. The Company shall defend, indemnify
and hold harmless the Operator, its Affiliates, and their respective directors,
officers, employees, representatives, agents, contractors, successors and
permitted assigns (collectively, the “Operator lndemnitees”) from and against
any Liabilities directly or indirectly arising out of (a) any breach by the
Company of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of the Company made herein or in
connection herewith proving to be false or misleading, (b) any personal injury
incurred by any representative of the Company or the Company Designee (including
any Supplier Inspector or Company Inspector) while on the Operator’s property,
(c) any failure by the Company, the Company Designee, their respective
Affiliates or any of their respective employees, representatives (including any
Supplier Inspector or Company Inspector), agents or contractors to comply with
or observe any Applicable Law, or (d) injury, disease, or death of any Person or
damage to or loss of any property, fine or penalty, any of which is caused by
the Company, the Company Designee, their respective Affiliates or any of their
respective employees, representatives (including any Supplier Inspector or
Company Inspector), agents or contractors in the exercise of any of the rights
granted hereunder or the refining or storage of any Products hereunder, except
to the extent of the Operator’s obligations under Section 18.1 above, and except
to the extent that such injury, disease, death, or damage to or loss of
property, fine or penalty was caused by the gross or sole negligence or willful
misconduct on the part of the Operator Indemnitees, their Affiliates or any of
their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, the Company’s liability to the Operator
Indemnitees pursuant to this Section 18.2 shall be net of any insurance proceeds
actually received by the Operator Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the




30



--------------------------------------------------------------------------------




subject of the indemnification claim. The Operator agrees that it shall, and
shall cause the other Operator Indemnitees to, (i) use all commercially
reasonable efforts to pursue the collection of all insurance proceeds to which
any of the Operator Indemnitees are entitled with respect to or on account of
any such damage or injury, (ii) notify the Company of all potential claims
against any third party for any such insurance proceeds, and (iii) keep the
Company fully informed of the efforts of the Operator Indemnitees in pursuing
collection of such insurance proceeds.
Section 18.3    EXPRESS REMEDY. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.
Article 19Limitation on Damages.
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, punitive, special, incidental or exemplary
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided, however,
that the foregoing limitation is not intended and shall not affect Special
Damages in connection with any third-party claim or imposed in favor of
unaffiliated Persons that are not Parties to this Agreement; provided, further,
that to the extent an indemnitor hereunder receives insurance proceeds with
respect to Special Damages that would be indemnified hereunder if not for this
Article 19, such indemnitor shall be liable up to the amount of such insurance
proceeds (net any deductible and premiums paid with respect thereto).
Article 20Confidentiality.
Section 20.1    Obligations. Each Party shall use commercially reasonable
efforts to retain the other Party’s Confidential Information in confidence and
not disclose the same to any third party (other than a Company Designee,
provided the Company Designee has agreed to adhere to this Article 20, or any
Receiving Party Personnel) nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 20.1. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
Section 20.2    Required Disclosure. Notwithstanding Section 20.1 above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that




31



--------------------------------------------------------------------------------




such a requirement to disclose might become effective, in order that, where
possible, the disclosing Party may seek a protective order or such other remedy
as the disclosing Party may consider appropriate in the circumstances. The
receiving Party shall disclose only that portion of the disclosing Party’s
Confidential Information that it is required to disclose and shall reasonably
cooperate with the disclosing Party (at the disclosing Party’s cost) in allowing
the disclosing Party to obtain such protective order or other relief.
Section 20.3    Return and Destruction of Information. Upon written request by
the disclosing Party, all of the disclosing Party’s Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party’s customary
procedures and policies; provided, however, that notwithstanding any termination
or expiration of this Agreement, any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 20.3, and such archived or back-up Confidential
Information shall not be accessed except as required by Applicable Law for so
long as such Confidential Information is retained.
Section 20.4    Receiving Party Personnel. The receiving Party will limit access
to the Confidential Information of the disclosing Party to those of its
employees, attorneys and contractors that have a need to know such information
in order for the receiving Party to exercise or perform its rights and
obligations under this Agreement (the “Receiving Party Personnel”). The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provisions of this
Agreement, and will be required to abide by the terms thereof. Any third-party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.
Section 20.5    Survival. The obligation of confidentiality under this Article
20 shall survive the termination of this Agreement for a period of two (2)
years.
Article 21Choice of Law.
This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
Subject to Article 26, the Parties agree to the venue and jurisdiction of the
federal or state courts located in the State of Delaware for the adjudication of
all disputes arising out of this Agreement.




32



--------------------------------------------------------------------------------




Article 22Assignment.
Section 22.1    Assignment by the Company. Except as set forth in this Article
22, the Company shall not assign its rights or obligations hereunder without the
Operator’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (a) the Company may
assign this Agreement without the Operator’s consent in connection with a sale
by the Company of its inventory of Products, or all or substantially all of the
Refinery, including by merger, equity sale, asset sale or otherwise, so long as
the transferee: (i) agrees to assume all of the Company’s obligations under this
Agreement; and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Company in its
reasonable judgment; and (b) the Company shall be permitted to make a collateral
assignment of this Agreement solely to secure financing for itself or any of its
Affiliates.
Section 22.2    Company Designee.
(a)Without the Operator’s consent, the Company shall be permitted to assign the
Company’s rights to use, hold the Products in, and transport the Products
through, the Terminal and the Additional Facilities pursuant to this Agreement,
to the Company Designee.
(b)The Company shall act as the Company Designee’s counterparty for all purposes
of this Agreement, and the Operator shall be entitled to follow the Company’s
instructions with respect to all of the Company Designee’s Products that are
transported or handled by the Operator pursuant to this Agreement unless and
until the Operator is notified by the Company Designee in writing that the
Company is no longer authorized to act as the Company Designee’s counterparty,
in which case the Operator shall thereafter follow the instructions of the
Company Designee (or such other agent as the Company Designee may appoint) with
respect to all the Company Designee’s Products that are transported or handled
by the Operator pursuant to this Agreement. The Company shall be responsible for
all the Company Designee’s payments to the Operator hereunder; provided,
however, that the Operator shall accept payment in connection with this
Agreement directly from any Company Designee and apply such payments against
amounts owed by the Company hereunder. All volumes throughput by the Company
Designee will be taken into account in the determination of whether the Company
has satisfied its Minimum Throughput Commitment. During any time that this
Agreement is assigned to the Company Designee, all provisions of this Agreement,
as amended or adjusted by this Article 22, shall be in full force and effect
with respect to the Company Designee and the Company Designee’s Products as if
the Company Designee were Party hereto in place of the Company.
Section 22.3    Assignment by the Operator. The Operator shall not assign its
rights or obligations under this Agreement without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that (a) subject to Article 15 hereof and Article VI
of the Omnibus Agreement, the Operator may assign this Agreement without such
consent in connection with (i) a sale by the Operator of all or substantially
all of the Terminal, including by merger, equity sale, asset sale or otherwise,
with respect to the Services provided at the Terminal, or (ii) the assignment of
the Operating Agreement, with respect to the Services provided at the Additional
Facilities, so long as the transferee: (x) agrees to assume all of the
Operator’s obligations under this Agreement; (y) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by the Operator in its




33



--------------------------------------------------------------------------------




reasonable judgment; and (z) is not a competitor of the Company, as determined
by the Company in good faith; and (b) the Operator shall be permitted to make a
collateral assignment of this Agreement solely to secure financing for the
Operator and its Affiliates.
Section 22.4    Terms of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.
Section 22.5    Change of Control. The Parties’ obligations hereunder shall not
terminate in connection with a Change of Control; provided, however, that in the
case of a Change of Control, the Company shall have the option to extend the
Term as provided in Section 2.1, without regard to the notice period provided in
the fourth sentence of Section 2.1.
Article 23Notices.
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express or UPS, one (1) Business
Day after deposit therewith prepaid; or (d) if by email, one (1) Business Day
after delivery with receipt confirmed. All notices will be addressed to the
Parties at the respective addresses as follows:
If to the Company:


PBF Holding Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Erik Young, Chief Financial Officer
Telecopy No: (973) 455-7500
Email: erik.young@pbfenergy.com
with a copy, which shall not constitute notice, to:


PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Trecia Canty, General Counsel
Telecopy No: (973) 455-7500
Email: trecia.canty@pbfenergy.com
If to the Operator:


CPI Operations, LLC




34



--------------------------------------------------------------------------------




Delaware City Terminaling Company LLC,
c/o PBF Logistics GP LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Jim Fedena, Senior VP, Logistics
Telecopy No: (973) 455-7500
Email: jim.fedena@pbfenergy.com
with a copy, which shall not constitute notice, to:


PBF Logistics GP LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Matt Lucey, Executive VP
Telecopy No: (973) 455-7500
Email: matt.lucey@pbfenergy.com
or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
Article 24No Waiver; Cumulative Remedies.
Section 24.1    No Waivers. The failure of a Party hereunder to assert a right
or enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of, or
Event of Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.
Section 24.2    Cumulative Remedies. Each and every right granted to the Parties
under this Agreement or allowed it by law or equity, shall be cumulative and may
be exercised from time to time in accordance with the terms thereof and
Applicable Law.
Article 25Nature of Transaction and, Relationship of Parties.
Section 25.1    Independent Contractor. This Agreement shall not be construed as
creating a partnership, association or joint venture among the Parties. It is
understood that the Operator is an independent contractor with complete charge
of its employees and agents in the performance of its duties hereunder, and
nothing herein shall be construed to make the Operator, or any employee or agent
of the Operator, an agent or employee of the Company.
Section 25.2    No Agency. No Party shall have the right or authority to
negotiate, conclude or execute any contract or legal document with any third
person in the name of the other Party; to assume, create, or incur any liability
of any kind, express or implied, against or in the name of any of the other
Party; or to otherwise act as the representative of the other Party, unless
expressly authorized in writing by the other Party.




35



--------------------------------------------------------------------------------




Article 26Arbitration Provision.
Any and all Arbitrable Disputes (except to the extent injunctive relief is
sought) shall be resolved through the use of binding arbitration using, in the
case of an Arbitrable Dispute involving a dispute of an amount equal to or
greater than $1,000,000 or non-monetary relief, three arbitrators, and in the
case of an Arbitrable Dispute involving a dispute of an amount less than
$1,000,000, one arbitrator, in each case in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, as supplemented to
the extent necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Article 26 and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Article 26 will control the
rights and obligations of the Parties. Arbitration must be initiated within the
time limits set forth in this Agreement; or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that Claimant elects to refer
the Arbitrable Dispute to binding arbitration. Claimant’s notice initiating
binding arbitration must identify the arbitrator Claimant has appointed.
Respondent shall respond to Claimant within thirty (30) days after receipt of
Claimant’s notice, identifying the arbitrator Respondent has appointed. If
Respondent fails for any reason to name an arbitrator within the 30-day period,
Claimant shall petition the American Arbitration Association for appointment of
an arbitrator for Respondent’s account. The two arbitrators so chosen shall
select a third arbitrator within thirty (30) days after the second arbitrator
has been appointed, and, in the of an Arbitrable Dispute involving a dispute of
an amount less than $1,000,000, such third arbitrator shall act as the sole
arbitrator, and the sole role of the first two arbitrators shall be to appoint
such third arbitrator. Claimant will pay the compensation and expenses of the
arbitrator named by or for it, and Respondent will pay the compensation and
expenses of the arbitrator named by or for it. The costs of petitioning for the
appointment of an arbitrator, if any, shall be paid by Respondent. Claimant and
Respondent will each pay one-half of the compensation and expenses of the third
arbitrator. All arbitrators must (a) be neutral parties who have never been
officers, directors or employees of the Operator, the Company or any of their
Affiliates and (b) have not less than seven (7) years’ experience in the energy
industry. The hearing will be conducted in the State of Delaware or the
Philadelphia Metropolitan area and commence within thirty (30) days after the
selection of the third arbitrator. The Company, the Operator and the arbitrators
shall proceed diligently and in good faith in order that the award may be made
as promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award Special Damages.
Notwithstanding anything herein the contrary, the Company may not dispute any
amounts with respect to an invoice delivered in accordance with Section 3.8 that
the Company has not objected to within one hundred twenty (120) days of receipt
thereof. No Event of Default shall occur if the subject matter underlying such
potential Event of Default is the subject matter of any dispute that is pending
resolution or arbitration under this Article 26 until such time that such
dispute is resolved in accordance with this Article 26.
Article 27General.
Section 27.1    Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be valid and effective under
Applicable Law, but if any provision of




36



--------------------------------------------------------------------------------




this Agreement or the application of any such provision to any person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.
Section 27.2    Entire Agreement. This Agreement, the Operation and Management
Services and Secondment Agreement and the Omnibus Agreement together constitute
the entire agreement among the Parties pertaining to the subject matter hereof
and supersede all prior agreements and understandings of the Parties in
connection therewith. No promise, representation or inducement has been made by
any of the Parties concerning the subject matter of this Agreement and none of
the Parties shall be bound by or liable for any alleged representation, promise
or inducement not so set forth.
Section 27.3    Time is of the Essence. Time is of the essence with respect to
all aspects of each Party’s performance of any obligations under this Agreement.
Section 27.4    No Third-Party Beneficiaries. It is expressly understood that
the provisions of this Agreement do not impart enforceable rights in anyone who
is not a Party or successor or permitted assignee of a Party; provided, however,
that upon written request from the Company, this Agreement will be amended by
the Parties to make any Company Designee or lender or intermediator of the
Company or any Company Designee a third-party beneficiary hereof.
Section 27.5    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
Section 27.6    Survival. All audit rights, payment, confidentiality and
indemnification obligations and obligations under this Agreement shall survive
the expiration or termination of this Agreement in accordance with their terms.
Section 27.7    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.
[Remainder of Page Intentionally Left Blank]






37



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first set forth above.
 
 
COMPANY:
 
 
 
 
 
 
 
 
 
 
 
PBF Holding Company LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name:
Erik Young
 
 
 
 
 
Title:
SVP, Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
DELAWARE OPERATOR, ON ITS OWN BEHALF AND, PURSUANT TO THE OPERATING AGREEMENT,
ON BEHALF OF DELAWARE CITY REFINING COMPANY LLC:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DELAWARE CITY TERMINALING COMPANY LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jim Fedena
 
 
 
 
 
Name:
Jim Fedena
 
 
 
 
 
Title:
Senior Vice President, Logistics
 
 
 
 
 
 
 
 
 
 
SOLELY WITH RESPECT TO THE OBLIGATIONS HEREUNDER RELATING TO THE THOROFARE
TERMINAL:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NEW JERSEY OPERATOR:
 
 
 
 
 
 
 
 
 
 
CPI OPERATIONS LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jim Fedena
 
 
 
 
 
Name:
Jim Fedena
 
 
 
 
 
Title:
Senior Vice President, Logistics
 









00010468 - 5    SIGNATURE PAGE TO TERMINALING SERVICES AGREEMENT



--------------------------------------------------------------------------------







Exhibit A
Ancillary Services Fees
 
Service
Fee or Specification
1.
Metering
To be agreed upon, if applicable, during the Term.
2.
Laboratory tests or specific railcar sampling
To be agreed upon, if applicable, during the Term.
3
Ancillary Loading, Unloading, Transloading and Other Costs 1
Pass-through of actual costs.



If any additional Ancillary Services are requested by the Company and are to be
provided by the Operator in accordance with the Agreement, the Parties shall
mutually agree upon the appropriate rates to be charged for such services.




























































____________
1 For the avoidance of doubt, the Parties agree that these costs are those that
were historically paid by the Company under the Delaware City Rail TSA and the
West Ladder Rack TSA.




--------------------------------------------------------------------------------




Exhibit B
Product
Product: Crude Oil, Benzene, Sulfur, Ethanol, LPG


Crude Oil Product Specifications:
API 10-45
H2S < 500 ppm per test method 5705
TVP < 11.0 psi
Pour Point > 0 degf
Light Crude Oil Product Specifications:
API 30 - 45
H2S < 10 ppm in breathing zone
TVP < 11.1 psi
Pour Point < 0 degf
Crude Oil Product Specification - CPI (only)
API 7-45
H2S < 500 ppm per test method 5705
TVP (70 degf) < 5.6 psi
Pour Point > 0 degf


LPG
Gas Processors Association GPA Standard 2140-97














--------------------------------------------------------------------------------




Benzene


Property
Sales Specification
Test method
Composition, Wt. %
      Benzene
      Toluene
      Non-Aromatics
      1,4 Dioxane, Wt. ppm


99.80 min
0.03 max
0.15 max
10 max
D 4492 or equivalent
Solidification Point, C
5.35 min
D 852 or equivalent
Color, Pt-Co or APHA
20 max
D 5386 or equivalent
Acid Wash Color
1 max
D 848
Appearance
Clear
Visual
Total Sulfur, Wt. ppm
0.4 max
D 5453 or equivalent
Thiophene, mg/kg
1 max
Calculated
Water, Wt. ppm
Report
D 6304 equivalent



Sulfur


LIMS Product Code:
SPT- SULFR
SAP Code:
SUL



Test
Method
Min
Max
Appearance
Visual
Yellow solid
Sulfur, Wt % (Purity)
 
99.8
 
Ash, Wt %
 
 
0.005
Carbon content, EWt %
 
 
0.02
Arsenic, ppm
 
Report
 
Selenium, ppm
 
Report
 
Tellurium, ppm
 
Report
 



Ethanol


Property
Limit
Method
Ethanol, % by volume, min.
92.1
D5501
Methanol, % by volume max
0.5
D5501
Solvent-washed gum content, mg/100 mL, max
5.0
D381
Water, % by volume (% by mass), max
1.0 (1.26)
E203, E1064 or D7923
Inorganic Chloride, mg/kg (mg/L), max
6.7 (5)
D7319 or D7326
Copper, mg/kg, max
0.1
D1688
Acidity (as acetic acid CH3COOH) mg/kg (% by mass (mg/L), max
70 (0.0070 [56]
D7796
pHe
6.5 to 9.0
D6423
Sulfur, mg/kg, max
30.
D2622, D3120, D5453 or D7039
Existent sulfate mg/kg, max
4
D7318, D7319 or D7328





--------------------------------------------------------------------------------




Exhibit C
Nomination and Scheduling; Railcar Specifications
Nominations and Scheduling.
The Terminal is a shared-use facility and has limited capacity at any one time
to take delivery of crude oil by railcars. Accordingly, the Company will use
commercially reasonable efforts to deliver crude oil on a ratable basis and to
coordinate with the Operator the arrival of unit trains for unloading, and the
Operator will require the other users to do the same. The Company will
coordinate with the Operator and keep the Operator apprised of the arrival of
unit trains delivering the Company’s crude oil to the Terminal. The Company will
keep the Operator apprised of volumes of crude oil that the Company nominates
for transportation and delivery to the Terminal by rail.
The Company will provide the Operator, by email or facsimile, or by other means
mutually agreed by the Operator and the Company from time to time, no later than
the fifteenth (15th) day of each calendar month throughout the Term, a good
faith monthly nomination (a “Nomination”) of (i) the volume of crude oil that
the Company projects it will deliver to the Terminal by rail during the
following calendar month (to be delivered to the Terminal on a ratable basis
throughout the month), (ii) the dates and times when the Company projects each
unit train will arrive at the Terminal during the month (which must be on a
ratable basis throughout such month), and the number and type of railcars of
each unit train. All Nominations for delivery of crude oil to the Terminal must
be accompanied by a corresponding and reasonable tank availability schedule for
prompt transfer of such crude oil into storage tanks.
The Company will provide to the Operator each Wednesday throughout the Term an
updated forecast for the following week with respect to the Company’s
then-current Nomination.
Railcar Specifications
Product
Railcars must conform with Specification
Additional requirements
Crude
D0T111, to be replaced by DOT117J/117P/117R according to the FAST act schedule
 
LPG
DOT112, DOT105
 
Sulfur
DOT111, AAR211
 
Benzene
D0T111
No BOV, equipped with Civicon fittings
Ethanol
D0T111, to be replaced by DOT117J/117P/117R according to the FAST act schedule
 
 
 
 
Railcar variations that are outside of these specifications must be approved by
the Operator in advance of arrival. Any special fittings or other modifications
required to accommodate railcars will be at the Company's sole cost and expense.





--------------------------------------------------------------------------------




Exhibit D
Designated Refinery Assets
Designated Refinery Assets
•
24” diameter crude oil line from six 10” flanges from double-loop terminal pump
discharge lines block valves to tank 281-TF-200 (length of pipe is 12,900 ft.)

•
Storage tank 281-TF-200

•
18” diameter outlet from tank 281-TF-200 to pumps

•
Pump 40-P-514 and 40-P-22A as a spare

•
12” diameter P-20 transfer line (formerly the 509 line) from discharge of the
pumps to Pier 2 and Pier 3

•
Hoses at the piers from the transfer line to the barge

•
Marine vapor combustion Unit for Piers 2 and 3

•
Crude tanks 001-TF-200, 0026-TF-200, 005-TF-200, 006-TF-200 (alternative tanks,
as mutually agreed), and associated tank mixing pumps and piping

•
16” diameter dedicated crude unloading header (old no. 6 fuel oil line) to crude
tanks named above

•
16” no. 6 fuel oil line from the crude tank to the piers

•
Natural gas supply line to the Marine Vapor Combustion Unit





























































--------------------------------------------------------------------------------




Exhibit E


Rail Spur Parcel
























































--------------------------------------------------------------------------------




Exhibit F
Additional Facility Capacity
During the Term, Operator shall ensure that the Additional Facilities, as
applicable, are capable of providing the following amount of throughput capacity
for each of the following Services:
(a)    East Rack (Crude Oil) Unloading: 30,000 bpd;
(b)    East Rack Ethanol Unloading: 10,000 bpd;
(c)    Liquefied Petroleum Gas (“LPG”) Loading: 12,800 bpd;
(d)    LPG Unloading: 12,800 bpd;
(e)    Benzene Loading: 8,800 bpd; and
(f)    Sulfur Loading: 1,875 bpd.


For Sulfur Loading, each ton shall equal 3.55 barrels for purposes of
calculating throughput capacity.




